DETAILED ACTION
Response to Amendment
This is in reply to papers filed on 2022-11-24.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.  Claims 1, 8 is/are independent.  Claims 1-7 are withdrawn from consideration.  Claims 8-11 are under examination.
The objections to the title and the abstract are withdrawn in view of Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.
With respect to claim(s) 8 (see page(s) 10 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20130263226 to Sudia (hereinafter "Sudia '226")) does not disclose “the user terminal or the service server is connected with the phishing attack prevention storage device via a network and a storage area in the phishing attack prevention storage device is mounted in a network drive” and "the phishing attack prevention storage device is physically independent and separated from the user terminal or the service server".  However, Sudia '226 teaches an independent remote security server [Sudia '226 ¶ 0205].  Most of the claim limitations fail to recite that it is the fake file that must appear to reside on a network drive pointing to the independent remote server.  Examiner notes that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While the newly amended feature does require that the fake files are returned from a network drive pointing to the independent remote server, this subject matter is disclosed in Shivam Gadhadara, Detection Of Ransomware Attacks Using Its Behavior Pattern, Scholarly Research Journal for Interdisciplinary Studies, N. 49366, Vol. 4/35, pp. 6734-6746, http://www.srjis.com/pages/pdfFiles/1608035168113.%20Shivam%20Gadhadara%201.pdf (2017-08) (hereinafter "Gadhadara 2017").  Gadhadara 2017 explicitly teaches attaching a network drive for returning the fake files [Gadhadara 2017 p. 6738-6739].  As detailed in the rejections below, it would have been obvious to have modified Sudia '226 to return fake files from the security server instead of placing them on the user terminal.1  Accordingly, Applicant's argument is unpersuasive.
With respect to claim(s) 8 (see page(s) 10 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, Sudia '226) does not disclose create the fake files in real time, responsive to the attacker's request.  However, the words "real time" do not appear in the claims.  Similarly, the claims to not explicitly require that fake file creation be responsive to any other event, such as the attacker's access request.  Applicant may certainly add such features by amendment, but the cannot be read into the claim from the Specification.  See In re Van Geuns, Id.  Consistent with the broadest reasonable interpretation, the claim reads upon Sudia '226's creation and provision of dummy files [Sudia '226 ¶ 0191, 0196, 0183-0184, Fig. 5].  Accordingly, Applicant's argument is unpersuasive.
With respect to claim(s) 8 (see page(s) 10 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, Sudia '226) does not disclose utilizes an agent that runs on the user terminal, which Applicant argues is inferior to an agent that runs on the remote security server.  However, these features are not recited in the claim.  To the contrary, the claim recites "an agent program which is installed in a user terminal or a service server".  Like the claimed agent, the agent of Sudia '226 executes on the user terminal and connects to a remote server to provide files [Sudia '226 ¶ 0191, 0196,  0183-0184, Fig. 5].  Accordingly, Applicant's argument is unpersuasive.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 8 and have been considered as detailed above.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Sudia '226 in view of Gadhadara 2017 
Sudia '226 in view of Gadhadara 2017 in view of Shenoy '270
8
[Wingdings font/0xFC]

9
[Wingdings font/0xFC]

10
[Wingdings font/0xFC]

11

[Wingdings font/0xFC]


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-10 is/are rejected under 35 U.S.C. § 103  as being unpatentable over U.S. Publication 20130263226 to Sudia (hereinafter "Sudia '226") in view of Shivam Gadhadara, Detection Of Ransomware Attacks Using Its Behavior Pattern, Scholarly Research Journal for Interdisciplinary Studies, N. 49366, Vol. 4/35, pp. 6734-6746, http://www.srjis.com/pages/pdfFiles/1608035168113.%20Shivam%20Gadhadara%201.pdf (2017-08) (hereinafter "Gadhadara 2017").  Sudia '226 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Gadhadara 2017 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 8 (independent):
Sudia '226 discloses a system for blocking a phishing attack (supplies attacker with fake data to defeat phishing attacks [Sudia '226 ¶ 0017, 0082, 0153, 0183-0184])
Sudia '226 discloses a phishing attack prevention storage device (stores ghost files remotely on network [Sudia '226 ¶ 0205])
Sudia '226 discloses an agent program which is installed in a user terminal or a service server and performs an interlocking operation with the phishing attack prevention storage device (ghost file manager (GFM) moves original files to ghost directory and generates dummy files in dummy directory [Sudia '226 ¶ 0191, 0196,  0183-0184, Fig. 5])
Sudia '226 discloses the user terminal or the service server is connected with the phishing attack prevention storage device via a network and a storage area in the phishing attack prevention storage device is mounted in a network drive form (stores ghost files remotely on network [Sudia '226 ¶ 0205])
Sudia '226 discloses the user terminal or the service server is connected with the phishing attack prevention storage device via a network and a storage area in the phishing attack prevention storage device is mounted in a network drive (stores ghost files remotely on network [Sudia '226 ¶ 0205]; generates dummy files in dummy directory [Sudia '226 ¶ 0191, 0196,  0183-0184, Fig. 5])
Sudia '226 discloses when there is an open request for the file stored in the phishing attack prevention storage device from the user terminal or the service server, the phishing attack prevention storage device checks a storage operation mode and creates a fake file other than the open-requested original file when the storage operation mode corresponds to a list-only mode to return the fake file to the user terminal or the service server (ghost file manager (GFM) moves original files to ghost directory and generates dummy files in dummy directory [Sudia '226 ¶ 0191, 0196, 0183-0184, Fig. 5]; user selects camouflage mode [Sudia '226 ¶ 0191]; in response to requests from unauthorized [Sudia '226 ¶ 0203] user, GFM provides dummy files only [Sudia '226 ¶ 0191, 0196, 0183-0184, Fig. 5])
Sudia '226 does not disclose when there is an open request for the file stored in the phishing attack prevention storage device from the user terminal or the service server, the phishing attack prevention storage device checks a storage operation mode and creates a fake file other than the open-requested original file when the storage operation mode corresponds to a list-only mode to return the fake file to the user terminal or the service server via the network, wherein the phishing attack prevention storage device is physically independent and separated from the user terminal or the service server
However, Sudia '226 discloses when there is an open request for the file stored in the phishing attack prevention storage device from the user terminal or the service server, the phishing attack prevention storage device checks a storage operation mode and creates a fake file other than the open-requested original file when the storage operation mode corresponds to a list-only mode to return the fake file to the user terminal or the service server, wherein the phishing attack prevention storage device is physically independent and separated from the user terminal or the service server (ghost file manager (GFM) moves original files to ghost directory and generates dummy files in dummy directory [Sudia '226 ¶ 0191, 0196, 0183-0184, Fig. 5]; user selects camouflage mode [Sudia '226 ¶ 0191]; in response to requests from unauthorized [Sudia '226 ¶ 0203] user, GFM provides dummy files only [Sudia '226 ¶ 0191, 0196, 0183-0184, Fig. 5])
Further:
Gadhadara 2017 discloses the user terminal or the service server is connected with the malware attack prevention storage device via a network and a storage area in the malware attack prevention storage device is mounted in a network drive (mounted two artificial network drives on user terminal containing fake files [Gadhadara 2017 p. 6738]; FileSystemWatcher monitors operations on fake files on artificial network drives [Gadhadara 2017 p. 6739])
Gadhadara 2017 discloses when there is an open request for the file stored in the malware attack prevention storage device from the user terminal or the service server, the malware attack prevention storage device checks a storage operation mode and creates a fake file other than the open-requested original file when the storage operation mode corresponds to a list-only mode to return the fake file to the user terminal or the service server via the network, wherein the malware attack prevention storage device is physically independent and separated from the user terminal or the service server (mounted two artificial network drives on user terminal containing fake files [Gadhadara 2017 p. 6738]; FileSystemWatcher monitors operations on fake files on artificial network drives [Gadhadara 2017 p. 6739])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Sudia '226 with the network drive of Gadhadara 2017 to arrive at an apparatus, method, and product including:
the user terminal or the service server is connected with the phishing attack prevention storage device via a network and a storage area in the phishing attack prevention storage device is mounted in a network drive
when there is an open request for the file stored in the phishing attack prevention storage device from the user terminal or the service server, the phishing attack prevention storage device checks a storage operation mode and creates a fake file other than the open-requested original file when the storage operation mode corresponds to a list-only mode to return the fake file to the user terminal or the service server via the network, wherein the phishing attack prevention storage device is physically independent and separated from the user terminal or the service server
A person having ordinary skill in the art would have been motivated to combine them at least because attaching a so-called network drive to the user terminal is a convenient way of giving the attacker at the network terminal access to fake files from a security server.  A person having ordinary skill in the art would have been further motivated to combine them at least because Gadhadara 2017 teaches [Gadhadara 2017 p. 6738-6739] modifying a privacy protection system  [Sudia '226 ¶ 0017, 0082, 0153, 0183-0184] such as that of Sudia '226 to arrive at the claimed invention; because doing so constitutes use of a known technique (returning fake files via a network drive attachment [Gadhadara 2017 p. 6738-6739]) to improve similar devices and/or methods (privacy protection system using bogus data  [Sudia '226 ¶ 0017, 0082, 0153, 0183-0184]) in the same way; because doing so constitutes applying a known technique (returning fake files via a network drive attachment [Gadhadara 2017 p. 6738-6739]) to known devices and/or methods (privacy protection system using bogus data  [Sudia '226 ¶ 0017, 0082, 0153, 0183-0184]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (privacy protection system uses bogus data to safeguard users' private information [Sudia '226 ¶ 0017, 0082, 0153, 0183-0184]), returning fake files via a network drive attachment [Gadhadara 2017 p. 6738-6739]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.

Per claim 9 (dependent on claim 8):
Sudia '226 in view of Gadhadara 2017 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Sudia '226 discloses the fake file has the same file capacity as the original file to be open-requested, and a file text is filled with a null value or an unknown value (GFM maintains timestamps and sizes of dummy files [Sudia '226 ¶ 0184, 0192-0197, 0206]; GFM fills dummy files with one of random data, compressible data, apparently encrypted data, or convincing bait/decoy data [Sudia '226 ¶ 0184, 0186, 0193, 0196, 0200])
Per claim 10 (dependent on claim 9):
Sudia '226 in view of Gadhadara 2017 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Sudia '226 discloses the agent program provides selection information to enable a user to select switching to an edit mode or termination of the edit mode with respect to a folder or file stored in the phishing attack prevention storage device mounted on the user terminal or the service server in a network drive format (legitimate user must input password to gain access to ghosted files [Sudia '226 ¶ 0203])
Sudia '226 discloses requests a release of the list-only mode to the phishing attack prevention storage device when the file open request corresponds to an edit mode open request according to the switching to the edit mode, and the phishing attack prevention storage device releases the list-only mode according to the edit mode open request and allows the open-requested original file to be provided to the user terminal or the service server (GFM provides authenticated legitimate user with access to the ghosted files [Sudia '226 ¶ 0197-0198, Fig. 6, ¶ 0203])
Claim(s) 11 is/are rejected under 35 U.S.C. § 103  as being unpatentable over Sudia '226 in view of Gadhadara 2017 discloses in view of U.S. Publication 20140068270 to Shenoy (hereinafter "Shenoy '270").  Shenoy '270 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 11 (dependent on claim 9):
Sudia '226 in view of Gadhadara 2017 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
Sudia '226 discloses the agent program requests a release of the list-only mode to the phishing attack prevention storage device when there is a release request of the list-only mode according to a pre-registered mode from the user terminal or the service server, the phishing attack prevention storage device allows the open-requested original file to be provided to the user terminal or the service server according to the release request of the list-only mode (legitimate user must input password to gain access to ghosted files [Sudia '226 ¶ 0203]; GFM provides authenticated legitimate user with access to the ghosted files [Sudia '226 ¶ 0197-0198, Fig. 6, ¶ 0203])
Sudia '226 does not disclose the release of the list-only mode is executed through an authority's authentication by an authentication device pre-registered from the user
However, Sudia '226 discloses the release of the list-only mode is executed through an authority's authentication by an authentication protocol from the user (legitimate user must input password to gain access to ghosted files [Sudia '226 ¶ 0203]; GFM provides authenticated legitimate user with access to the ghosted files [Sudia '226 ¶ 0197-0198, Fig. 6, ¶ 0203])
Further:
Shenoy '270 discloses the access to the storage location is executed through an authority's authentication by an authentication device pre-registered from the user (user authenticates for access to file storage location using access terminal and pre-registered authentication device [Shenoy '270 ¶ 0125, 0118-0119]; storage location stores protected data or dummy data [Shenoy '270 ¶ 0064-0065])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Sudia '226 with the authentication protocol using authentication device of Shenoy '270 to arrive at an apparatus, method, and product including:
the release of the list-only mode is executed through an authority's authentication by an authentication device pre-registered from the user
A person having ordinary skill in the art would have been motivated to combine them at least because authentication requiring an authentication device requires the user to have something (i.e., possession of a particular hardware device) in order to gain access, thus preventing an attacker who has merely copied a user credential (e.g., a password) from gaining access.  A person having ordinary skill in the art would have been further motivated to combine them at least because Shenoy '270 teaches [Shenoy '270 ¶ 0064-0065] modifying a privacy protection system  [Sudia '226 ¶ 0017, 0082, 0153, 0183-0184] such as that of Sudia '226 to arrive at the claimed invention; because doing so constitutes use of a known technique (authentication protocol using authentication device [Shenoy '270 ¶ 0064-0065]) to improve similar devices and/or methods (privacy protection system using bogus data  [Sudia '226 ¶ 0017, 0082, 0153, 0183-0184]) in the same way; because doing so constitutes applying a known technique (authentication protocol using authentication device [Shenoy '270 ¶ 0064-0065]) to known devices and/or methods (privacy protection system using bogus data  [Sudia '226 ¶ 0017, 0082, 0153, 0183-0184]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (privacy protection system uses bogus data to safeguard users' private information [Sudia '226 ¶ 0017, 0082, 0153, 0183-0184]) while authentication protocol using authentication device [Shenoy '270 ¶ 0064-0065] allows legitimate users to access that private information); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Javelin Networks, Honeypots Too Easy for Hackers?, Business Wire, Black Hat Conference 2017, https://www.businesswire.com/news/home/20170724006062/en/Honeypots-Too-Easy-for-Hackers-Javelin-Networks-Reveals-the-Distributed-Deception-Market%E2%80%99s-Detectable-Bread-Crumbs-that-Hackers-Find-and-Avoid  (2017-07-24) (hereinafter "Javelin 2017") teaches that serving fake files from an attached network drive is so well known that the hacking tool "Honeypot Buster" automatically detects such deception measures
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Indeed, mounting a network folder tree in the file system of a user terminal by the process of "mapping a network drive" has been well-understood for more than three decades, e.g. in products such as Novell Netware.